FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2021

                                     No. 04-20-00610-CV

                         GILTNER LOGISTICS SERVICES INC.,
                                    Appellant

                                               v.

    Jesus RODRIGUEZ, Jr, Individually and on behalf of the Estate of Jesus Rodriguez III,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVA001731D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
        Appellant Giltner Logistics Services Inc. and appellee Jesus Rodriguez, Jr., Individually
and on Behalf of the Estate of Jesus Rodriguez III filed a “Joint Motion Pursuant to Settlement”
requesting that this court abate this appeal while the parties finalize a settlement agreement.
After consideration, we GRANT the parties’ joint motion and abate the appeal pending the entry
of an agreed order of dismissal by the trial court. We further ORDER the parties to file either a
status update or a motion to dismiss by May 19, 2021.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court